Exhibit 10.10

LOCKUP AGREEMENT




This AGREEMENT (the “Agreement”) is made as of the 20th day of July, 2011, by
each and all undersigned individuals (“Holder”), maintaining an address at
25-26F Wanxiang Enterprise Building, No.70 Station North Road, Changsha, Hunan
Province, China, Postal Code: 410001, in connection with their respective
ownership of shares of TK Star Design Inc., a Nevada corporation (the
“Company”), as set forth on the signature page hereto.




NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:




1.

Background.




a.

The Company is offering to certain subscribers (the “Subscribers”)  pursuant to
a subscription agreement, dated as of the date hereof (as amended or
supplemented, the “Subscription Agreement”), (i) 615,000 share of Company common
stock (the “Shares”) at a purchase price of $1.00 per share; (ii) Series A share
purchase warrants to purchase up to 1,230,000 shares of Company common stock,
exercisable for a period of three (3) years at an exercise price of $0.50 per
share (the “Series A Warrants”); (iii) Series B share purchase warrants to
purchase up to 1,230,000 shares of Company common stock, exercisable for a
period of three (3) years at an exercise price of $0.75 per share (the “Series B
Warrants”); (iv) Series C share purchase warrants to purchase up to 615,000
shares of Company common stock, exercisable for a period of three (3) years at
an exercise price of $1.00 per share (the “Series C Warrants”); and (v) Series D
share purchase warrants to purchase up to 615,000 shares of Company common
stock, exercisable for a period of three (3) years at an exercise price of $1.00
per share (the “Series D Warrants”)  in reliance upon an exemption from
securities registration afforded by the provisions of Section 4(2), Section
4(6), Regulation D and/or Regulation S as promulgated by the United States
Securities and Exchange Commission  under the Securities Act of 1933, as amended
(the “Offering”).




b.

Holder is the beneficial owner of the amount of shares of the common stock, $
0.001 par value per share, of the Company designated on the signature page
hereto.




c.

As a condition to the Offering and as an inducement to the Subscribers to
Subscription Agreement, Holder understands that the Subscribers have required
from the Holder, and the Company has agreed to obtain on behalf of the
Subscriber an agreement from the Holder to refrain from selling any of the
Lockup Shares, as defined below, for a period of Eighteen (18) months from the
effective date of the Registration Statement (as defined in the Registration
Statement issued in connection with the Subscription Agreement)  (the
“Restricted Period”).




2.

Sale Restriction.  




a.

Holder hereby agrees that during the Restriction Period, except as set forth in
Section 1(c) herein, the Holder will not offer, pledge, sell, contract to sell,
sell any option or contract to purchase, lend, transfer or otherwise dispose of
any shares of common stock or any options, warrants or other rights to purchase
shares of Common Stock or any other security of the Company which Holder owns or
has a right to acquire as of the date hereof (collectively, the “Lockup
Shares”), other than in connection with an offer made to all shareholders of the
Company in connection with merger, consolidation or similar transaction
involving the Company.  Holder further agrees that the Company is authorized to
and the Company agrees to place “stop orders” on its books to prevent any
transfer of the Lockup Shares held by Holder in violation of this Agreement.
 The Company agrees not to allow to occur any transaction inconsistent with this
Agreement.




b.

Any subsequent issuance to and/or acquisition by Holder of common stock or
options or instruments convertible into common stock will be subject to the
provisions of this Agreement.








--------------------------------------------------------------------------------




c.

Notwithstanding the foregoing restrictions on transfer, the Holder may, at any
time and from time to time during the Restriction Period, transfer the common
stock (i) as bona fide gifts or transfers by will or intestacy, (ii) to any
trust for the direct or indirect benefit of the undersigned or the immediate
family of the Holder, provided that any such transfer shall not involve a
disposition for value, (iii) to a partnership which is the general partner of a
partnership of which the Holder is a general partner, provided, that, in the
case of any gift or transfer described in clauses (i), (ii) or (iii), each donee
or transferee agrees in writing to be bound by the terms and conditions
contained herein in the same manner as such terms and conditions apply to the
undersigned, except that in the case of any gift, each donee is required to
refrain from selling any of the Lockup Shares, as defined below, for a period of
Nine (9) months from the effective date of the Registration Statement. For
purposes hereof, “immediate family” means any relationship by blood, marriage or
adoption, not more remote than first cousin.




3.

Miscellaneous.




a.

At any time, and from time to time, after the signing of this Agreement Holder
will execute such additional instruments and take such action as may be
reasonably requested by the Subscriber to carry out the intent and purposes of
this Agreement.




b.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas without regard to principles of conflicts of laws.  Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of
Texas or in the federal courts located in the state of Texas.  The parties to
this Agreement hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens.  The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith agree to submit to the in personam jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement.  Notices hereunder shall be given in the same manner as set forth in
the Subscription Agreement.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement or any other Transaction Document
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  Holder irrevocably appoints the Company its true and
lawful agent for service of process upon whom all processes of law and notices
may be served and given in the manner described above; and such service and
notice shall be deemed valid personal service and notice upon Holder with the
same force and validity as if served upon Holder.




c.

The restrictions on transfer described in this Agreement are in addition to and
cumulative with any other restrictions on transfer otherwise agreed to by the
Holder or to which the Holder is subject to by applicable law.




d.

This Agreement shall be binding upon Holder, its legal representatives,
successors and assigns.




e.

This Agreement may be signed and delivered by facsimile signature and delivered
electronically.




f.

The Company agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.








--------------------------------------------------------------------------------




g.

The Holder acknowledges that this Lockup Agreement is being entered into for the
benefit of the Subscribers identified in the Subscription Agreement dated July
20, 2011 among the Company and the Subscribers, may be enforced by the
Subscribers and may not be amended without the consent of the Subscribers, which
may be withheld for any reason.




h.

Terms used herein which have not been ascribed a definition herein shall have
the meaning set forth in the Subscription Agreement.







[Signature Page Follows]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.




HOLDERS







Name

Number of Shares of Common Stock Beneficially Owned

Signature







Guolin Yang







17,873,934







/s/ Guolin Yang







Jun Liang







10,163,610







/s/ Jun Liang







Hongdong Xu







7,009,386







/s/ Hongdong Xu







COMPANY:










By:_/s/ Guolin Yang

Guolin Yang

Chief Executive Officer









